Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS
Claim 7.  (Currently Amended)	The turbo-compressor of claim [[3]] 5, wherein the bypass passage (150) and the cooling passage (130) are conjoined at a position upstream from the balance drum (140) or at a position in a balance drum seal (142).

EXPLANATION FOR CHANGE
Claim 7 as previously presented, lacked antecedent basis for “the bypass passage (150).”  Claim 7 is hereby amended to provide proper antecedent basis for “the bypass passage (150).”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
United States Patent Application Publication No. 2012/0107143 A1 (Gilarranz et al. hereinafter) teaches a turbo-compressor comprising: a rotor assembly 104 extending in an axial direction and comprising at least one impeller 124 configured for pressurizing a gas; a magnetic bearing 120 (see at 
Gilarranz et al. do not position the magnetic bearing 120 between the at least one impeller 124 and the balance drum 125 in the axial direction. Switching the arrangement of the magnetic bearing and balance drum however effects the balancing of the rotor since the pressurized gas used to cool the bearing would now be located on the opposite side of the balance drum than as disclosed in Gilarranz et al. Clearly this additional pressurized gas on the opposite side of the balance drum alters the operation of the turbo-compressor.  Further, Gilarranz et al. do not expressly show the cooling gas passing through a bearing gap of the magnetic bearing 120.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A EDGAR/               Primary Examiner, Art Unit 3745